PER CURIAM.
Defendant appeals from his conviction of possession of heroin and cocaine. We reverse and remand for a new trial.
The testimony was in strong conflict and hence defendant’s credibility was an imperative issue which made the mentioned error harmful.
The state improperly brought out on cross-examination of the defendant his various specific arrests and criminal charges. We reverse upon authority of Fla.Stat. § 90.08 (1973); McArthur v. Cook, 99 So.2d 565 (Fla.1957); Mead v. State, 86 So.2d 773 (Fla.1956); Whitehead v. State, 279 So.2d 99 (Fla.App. 2nd, 1973).
The judgment is reversed and the case remanded for a new trial.
Reversed and remanded.
WALDEN, C. J., and OWEN and DOWNEY, JJ., concur.